Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
1.	In view of the Pre-Appeal Brief filed on November 24, 2020, PROSECUTION IS HEREBY REOPENED.   A new ground(s) of rejection is set forth below.  Claims 1-6 and 20 cancelled. Claims 7-19 are pending.
Response to Arguments
2.	Applicant's arguments with respect to claims filed on November 24, 2020 have been considered and are persuasive.  Therefore, the rejection has been withdrawn.  Accordingly, THIS ACTION IS MADE NON-FINAL.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The scope of the claim invention is not distinct; the term “seatpost” renders the claim combination unclear.  It is not distinct from the language whether or not the seatpost is required and scope of the claim is unclear.  Applicant may consider amending the claim limitation to clearly define the scope of the claim invention, Applicant’s claims limitations--the component including at least one of a …..as adjustable seatpost…or a power generator, controlling adjustable seatpost……. 
Claims 8-11 are also rejected based on their dependency of the defected parent claims.
Claim Rejections - 35 USC § 103
4.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
5.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.       This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
7.       Claims 7-13, 15-17 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over WALTHERT (US 2016/0339990 A1) (hereinafter WALTHERT) in view of Bowers (US 2018/0334212 A1) (hereinafter Bowers).             
Regarding claim 7, WALTHERT discloses a control system (Fig. 1-2) comprising: a detection device configured to be arranged on a human-powered vehicle (Abstract, device is provided with a sensor device for receiving a signal); and 
an electronic controller comprising at least one processor configured to obtain environmental information related to a surrounding environment of the human-powered vehicle from a detection result of the detection device (para 0103, control device 60 serves as suspension control 200, para 0060, detection range of sensor device register hazards within specific range and use traveling speed and distance factor, paragraph 0040, identification device identify hazard and configured to control on identified hazard so that device is adjustable by signal from identification device, paragraph 0079, sensors allow reliable identification of hazards like height, angle, distance), and 
the at least one processor being further configured to output a control signal to control a component of the human-powered vehicle based on the environmental information obtained from the detection device (paragraph 0118, control device 60 linked with a sensor device 47 or with multiple sensors, paragraph 0009, sensor systems showing anticipating features to indicate obstacles on the road surface or to automatically respond appropriately, paragraph 0155, FIG. 2b hazard 801 is identified as a potentially relevant hazard and determined by identification device 408 to issue appropriate control commands), 
the component including at least one of a shifting device, a travel assist device assisting in travel of the human-powered vehicle, an adjustable seatpost, a brake device, a lamp, or a power generator (para 0100, FIG. 1, frame 113, front wheel 111, rear wheel 112, disk brakes. A gear shifting system serves to select transmission ratio, para 0103, suspension or damping characteristics of the seatpost adjusted, paragraph 0030, control system determining a shape or geometry of hazard and/or classification of hazard in a category and/or measuring distance, Fig. 1, 2a, paragraph 0103, control device 60 serves as a suspension control 200, controlling different parameters and suspension, characteristics of the seat post can be adjusted, paragraph 0105, suspension control 200 and central control device 60 are operated via operating devices 150 and controlling  actuating device 151 and adjustment device 152, paragraph 0017, control device part of bicycle and controlling components of bicycle (i.e., seatpost)).
WALTHERT fails to discloses the controlling of the adjustable seatpost includes changing a height of a saddle of the adjustable seatpost.
In analogous art, Bowers more specifically discloses the controlling of the adjustable seatpost includes changing a height of a saddle of the adjustable seatpost (paragraph 0021, actuation of which permits height of the adjustable height saddle post, paragraph 0131, adjustable height saddle post 300 include adjustable range and upper support 320 comprises position within adjustable range of adjustable height saddle post 300  and "raised position" of upper support 320 comprises height positions of upper support 320 position within adjustable range of adjustable height saddle post 300).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of detection device is provided with a sensor device for receiving a signal in the case of a steering movement disclosed by WALTHERT to use bicycle assembly comprises saddle adjustment assembly, saddle adjustment assembly and adjustable height saddle post as taught by Bowers to use sensors with adjustment mechanism coupled saddle support configured to couple to a bicycle saddle and enable rotation of saddle support relative to support as a result of support moving relative to the supports [Bowers, paragraph 0058].
Regarding claim 8, WALTHERT discloses the control system according to claim 7, wherein the detection device includes a human-powered vehicle coupling portion (Abstract, detection device is provided with a sensor device for receiving a signal which is pivoted for steering movement). 
Regarding claim 9, WALTHERT discloses the control system according to claim 8, wherein the human-powered vehicle coupling portion of the detection device is a frame mounting bracket (paragraph 0100, FIG. 1, bicycle 200 with frame 113 and front wheel 111 and rear wheel 112). 
Regarding claim 10, WALTHERT discloses the control system according to claim 9, wherein the frame mounting bracket is configured to be coupled to a support portion that supports a steering device to a frame of the human-powered vehicle (paragraph 0159, damper housing 2 is fastened to upper part of suspension fork 114 and frame 113, damper piston 5 is connected with lower dropout via piston rod 6). 
Regarding claim 11, WALTHERT discloses the control system according to claim 8, wherein the frame mounting bracket is configured to be coupled to at least one of a steering device or a front fork of the human-powered vehicle (para 0017, sensor device is disposed on component of bicycle which pivot along with steering movement). 
Regarding claim 12, WALTHERT discloses a control system (Fig. 1-2) comprising: a detection device configured to be arranged on a frame of a human-powered vehicle (Abstract, device provided with sensor device for receiving signal); and 
an electronic controller comprising at least one processor configured to obtain environmental information related to a surrounding environment of the human-powered vehicle from a detection result of the detection device (para 0103, control device 60 serves as suspension control 200, para 0060, detection range of sensor device register hazards within specific range and use traveling speed and distance factor, paragraph 0040, identification device identify hazard and configured to control on identified hazard so that device is adjustable by means of a signal from identification device, paragraph 0079, sensors allow reliable identification of hazards like height, angle, distance), and 
the at least one processor being further configured to output a control signal to control at least two different functions of components of the human-powered vehicle based on the environmental information obtained from the detection device (paragraph 0155, FIG. 2b hazard 801 is identified as a potentially relevant hazard and determined by identification device 408 to issue control commands, paragraph 0118, control device 60 linked with a sensor device 47 or with multiple sensors, paragraph 0030, control system determining a shape or geometry of hazard or classification of hazard in a category or measuring distance, Fig. 1, 2a, paragraph 0103, control device 60 controlling different parameters and suspension and/or damping characteristics of the seat post can be adjusted, paragraph 0017, control device may be part of the bicycle and controlling components of bicycle, paragraph 0105, suspension control 200 and central control device 60 are operated via operating devices 150 and controlling  actuating device 151 and an adjustment device 152). 
WALTHERT fails to discloses the controlling different functions of components.
In analogous art, Bowers more specifically discloses the controlling different functions of components (paragraph 0021, actuation of which permits height of the adjustable height saddle post, paragraph 0131, adjustable height saddle post 300 include adjustable range and upper support 320 comprises position within adjustable range of adjustable height saddle post 300  and "raised position" of upper support 320 comprises height positions of upper support 320 position within adjustable range of adjustable height saddle post 300).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of detection device is provided with a sensor device for receiving a signal in the case of a steering movement disclosed by WALTHERT to use bicycle assembly comprises saddle adjustment assembly, saddle adjustment assembly and adjustable height saddle post as taught by Bowers to use sensors with adjustment mechanism coupled saddle support configured to couple to a bicycle saddle and enable rotation of saddle support relative to support as a result of support moving relative to the supports [Bowers, paragraph 0058].
Regarding claim 13, WALTHERT discloses the control system according to claim 12, wherein the environmental information includes at least one of information related to a slope of a road surface, information related to friction of a road surface, information related to an irregularity of a road surface, information related to an obstacle, information related to a road sign, information related to a road marking, or information related to another moving object (paragraph 0009, sensor systems showing anticipating features to indicate obstacles on the road surface or to automatically respond appropriately, of roads show only slight curves, paragraph 0020, objects and obstacles captured in area taken into account for controlling). 
Regarding claim 15, WALTHERT discloses the control system according to claim 12, wherein the detection device includes a housing, and the electronic controller is arranged at the housing (Fig. 1-2, damper device 1 comprises a first damper chamber 3 and a second damper chamber 4 in one combined damper housing 2, paragraph 0167, damper housing 2 a damping piston unit 40 is provided which comprises a damping piston 5 with a damping valve 8 and a piston rod 6). 
Regarding claim 16, WALTHERT discloses the control system according to claim 12, wherein the electronic controller is arranged separately from the detection device (Abstract, detection device is provided with sensor device for receiving signal, paragraph 0060, detection range of sensor device register hazards within specific range and use traveling speed and distance factor). 
Regarding claim 17, WALTHERT discloses the control system according to claim 12, wherein the detection device is configured to detect an electromagnetic wave including at least one of ultraviolet, infrared, a submillimeter wave, or a millimeter wave (para 0035, system use visible light range or infrared range and/or in a range of shorter or longer wavelengths, para 0041, transverse wave and/or a longitudinal wave, for example an electromagnetic wave and/or a sound wave, paragraph 0081, changes to the phase, frequency, wavelength or transit time used to identify the hazard). 
Regarding claim 19, WALTHERT discloses the control system according to claim 18, wherein the electromagnetic wave of the detection device includes at least one of ultraviolet, infrared, a submillimeter wave, or a millimeter wave (paragraph 0035, system use visible light range or infrared range or in a range of shorter or longer wavelengths, paragraph 0041, transverse wave or longitudinal wave, electromagnetic wave or sound wave, paragraph 0081, changes to the phase, frequency, wavelength or transit time used to identify the hazard).
8.       Claims 4 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over WALTHERT (US 2016/0339990 A1) (hereinafter WALTHERT) in view of Bowers (US 2018/0334212 A1) (hereinafter Bowers) and further in view of Ricci (US 2018/0129204 A1) (hereinafter Ricci).

Regarding claim 4, WALTHERT and Bowers fails to disclose the controller according to claim 1, wherein the at least one processor is further configured to control the notification device based on the environmental information and at least one of information related to a present position of the human-powered vehicle or traffic information. 
In analogous art, Ricci discloses the controller according to claim 1, wherein the at least one processor is further configured to control the notification device based on the environmental information and at least one of information related to a present position of the human-powered vehicle or traffic information (paragraph 0037, providing geolocation and time information of the vehicle 100, paragraph 0039, sensors and/or systems 304 in determining a position (e.g., distance, location, etc.) of vehicle 100, paragraph 0099, map elements of a specific type (e.g., links, intersections, point-of-interest locations, etc.) along with identifying attributes (e.g., street names, longitude/latitude coordinates, etc.)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of detection device is provided with a sensor device for receiving a signal in the case of a steering movement disclosed by WALTHERT and Bowers for providing geolocation and time information to at least one component of the vehicle as taught by Ricci to use sensors to collect vehicle-related information to determine current spatial location of the vehicle for monitoring the behaviors of multiple autonomous vehicles [Ricci, paragraph 0020].
Regarding claim 14, WALTHERT and Bowers fails to disclose the control system according to claim 12, wherein the at least one processor is further configured to control the component based on the environmental information and at least one of information related to a present position of the human-powered vehicle or traffic information. 
In analogous art, Ricci more specifically discloses the control system according to claim 12, wherein the at least one processor is further configured to control the component based on the environmental information and at least one of information related to a present position of the human-powered vehicle or traffic information (paragraph 0037, providing geolocation and time information to vehicle 100, paragraph 0039, sensors systems 304 in determining a position (e.g., distance, location, etc.) of vehicle 100, paragraph 0099, map elements of a specific type along with identifying attributes (e.g., street names, longitude/latitude coordinates, etc.)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of detection device is provided with a sensor device for receiving a signal in the case of a steering movement disclosed by WALTHERT and Bowers for providing geolocation and time information to at least one component of the vehicle as taught by Ricci to use sensors to collect vehicle-related information to determine current spatial location of the vehicle for monitoring the behaviors of multiple autonomous vehicles [Ricci, paragraph 0022].
9.       Claims 6 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over WALTHERT (US 2016/0339990 A1) (hereinafter WALTHERT) in view of Bowers (US 2018/0334212 A1) (hereinafter Bowers) and further in view of Kapilevich (US 2009/0195435 A1) (hereinafter Kapilevich).
Regarding claim 6, WALTHERT and Bowers fails to disclose a control system comprising the electronic controller according to claim 1, and further comprising: a detection device that is configured to detect an electromagnetic wave having a frequency of 30 GHz or higher and excluding visible light; and 
the at least one processor is further configured to obtain the environmental information from a detection result of the detection device and further configured to control the notification device based on the environmental information obtained from the detection device. 
In analogous art, Kapilevich discloses a control system comprising the electronic controller according to claim 1, and further comprising: a detection device that is configured to detect an electromagnetic wave having a frequency of 30 GHz or higher and excluding visible light (paragraph 0007, detection device operating in millimeter-wave range of radiation, i.e. having electromagnetic wavelength between one millimeter and one centimeter corresponding to a bandwidth of 30-300 GHz); and 
the at least one processor is further configured to obtain the environmental information from a detection result of the detection device and further configured to control the notification device based on the environmental information obtained from the detection device (para 0069-0070, detection of concealed weapons and hidden objects, operator may commence a detection operation by directing transmitting antenna at a target object, scan arms and legs with major axis having the same orientation as long dimension of the limb, in order to be able to pinpoint the location of a concealed object).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of detection device is provided with a sensor device for receiving a signal in the case of a steering movement disclosed by WALTHERT and Bowers to use detection device operating in millimeter-wave range of radiation as taught by Kapilevich to use display device indicative to the operator for object information associated with the vehicle to determine a current spatial location of the vehicle [Kapilevich, Abstract].
Regarding claim 18, WALTHERT and Bowers fails to disclose the control system according to claim 12, wherein the detection device is configured to output an electromagnetic wave having a frequency of 30 GHz or higher and excluding visible light, and the detection device is configured to detect the electromagnetic wave that is reflected. 
In analogous art, Kapilevich discloses the control system according to claim 12, wherein the detection device is configured to output an electromagnetic wave having a frequency of 30 GHz or higher and excluding visible light, and the detection device is configured to detect the electromagnetic wave that is reflected (para 0007, detection device operating in millimeter-wave range of radiation, i.e. electromagnetic wavelength between one millimeter and one centimeter corresponding to a bandwidth of 30-300 GHz, para 0069-0070, detection of concealed weapons and hidden objects, scan arms and legs, in order to be able to pinpoint location of a concealed object).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of detection device is provided with a sensor device for receiving a signal in the case of a steering movement disclosed by WALTHERT and Bowers to use detection device operating in millimeter-wave range of radiation as taught by Kapilevich to use display device indicative to operator for object information associated with vehicle to determine a current spatial location of the vehicle [Kapilevich, Abstract].
Response to Arguments
10.        Applicant’s arguments with respect to claims 1 and 3-14 have been considered but are moot because the arguments do not apply to new combinations of references including new prior art being used in the current rejection 
          
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mirza Alam whose telephone number is (469) 295-9286.  The examiner can be reached on Monday-Thursday 7:30AM-6:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for Published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/           Primary Examiner, Art Unit 2689